          Case 8:20-cv-00666-JVS-KES Document 26 Filed 10/09/20 Page 1 of 2 Page ID #:260



              1

              2

              3

              4

              5

              6

              7

              8                        UNITED STATES DISTRICT COURT
              9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
             10

             11    SANDRA QUINONES, individually              Case No.: 8:20-CV-00666-JVS (KESx)
                   and as successor in interest to BABY       Assigned to: Hon. James V. Selna
             12    QUINONES, deceased,                        Crt. Rm: 10C
                                                              Magistrate Judge: Karen E. Scott
             13                Plaintiffs,                    Crt. Rm: 6D
             14    v.                                         JUDGMENT RE: DISMISSAL
                                                              WITH PREJUDICE
             15    COUNTY OF ORANGE and DOES 1-
                   10, inclusive,                             Action Date:       4/6/20
             16                                               Trial Date:        5/11/21
                               Defendants.
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                          1             Case No. 8:20-CV-00666-JVS (KESx)
004.579:407365v1
                                                              JUDGMENT RE: DISMISSAL WITH PREJUDICE
          Case 8:20-cv-00666-JVS-KES Document 26 Filed 10/09/20 Page 2 of 2 Page ID #:261



              1
                                                       JUDGMENT
              2
                         The Court has granted Defendant County of Orange’s Motion to Dismiss
              3
                   Plaintiff’s First Amended Complaint and ruled that Plaintiff’s claims are time
              4
                   barred by the statute of limitations. (Dkt. 24.) The parties have also entered into and
              5
                   filed the requested stipulation dismissing specified claims. (Dkt. 25.) Therefore, this
              6
                   action is hereby dismissed in its entirety with prejudice.
              7
                         IT IS SO ORDERED AND ADJUDGED
              8

              9

             10

             11
                   Dated: October 09, 2020          __________________________________
             12                                     Honorable James V. Selna, District Judge
             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                             2              Case No. 8:20-CV-00666-JVS (KESx)
004.579:407365v1
                                                                 JUDGMENT RE: DISMISSAL WITH PREJUDICE
